Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9, 11, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolochko et al. (U.S. Pub No. 2018/0007697 A1) in view of ISHIDA et al. (U.S. Pub No. 2012/0314665 A1).


1. Tolochko provides a wireless communication device, comprising: a first radio configured to perform wireless communications according to a first radio access technology (RAT); a second radio configured to perform wireless communications according to a second RAT [par 0025, The method 300 can be used for mitigating interference of a first radio signal received by a first transceiver of a first radio access technology (RAT) due to transmission of a second radio signal by a second transceiver of a second RAT, wherein the first transceiver and the second transceiver are physically collocated on a same device]; and at least one processor configured to cause the wireless communication device to: determine a first threshold power level for a first communication according to the first RAT [par 0035, 0038, A typical RSRP range 403 is from about -120 dBm to about -75 dBm. Acceptable Wi-Fi power levels 405 can be defined ranging from about -118 dBm to about -90 dBm on the left scale 401. Prohibitively strong Wi-Fi power levels 404 can be defined ranging from about -90 dBm to about -78 dBm on the left scale 401. A threshold 407 may be defined between both ranges 404, 405. In the example depicted in FIG. 4, an exemplary RSRP level 406 is set at -96 dBm on the left scale 401. A Wi-Fi TX interference power, as seen by LTE in DL, can be adjusted such that the TX power never exceeds some threshold value 407 of x dB above a reference RSRP level 406, e.g. the measured RSRP by LTE DL under normal operating condition]; in response to determining that the allowed transmit power level meets the first threshold power level, transmit the first communication via the first radio, the first communication having a power level not greater than the allowed transmit power level [par 0046, This condition is checked by block "MITIGATION REQUIRED?" 502. Otherwise, an initial (coarse) Wi-Fi TX power pre-set sub-routine begins. Here, at first an appropriate threshold x is selected by block "SELECT THRESHOLD X" 503 as a function of monitored LTE RSRP and optionally MCS, making use of the pre-build LUT. Then, the Wi-Fi TX power is set by block "ADJUST WI-FI TX POWER" 504 such that the initial TXpower requirement is met as defined by equation (1) (see above with respect to FIG. 4). Following the initial (coarse) TX power pre-set, the Wi-Fi TX transmission is started as shown by block "START/CONTINUE WI-FI TX" 505]; and in response to determining that the allowed transmit power level does not meet the first threshold power level, forego transmission of the first communication [fig 5, par 0035, 0046, Acceptable Wi-Fi power levels 405 can be defined ranging from about -118 dBm to about -90 dBm on the left scale 401. Prohibitively strong Wi-Fi power levels 404 can be defined ranging from about -90 dBm to about -78 dBm on the left scale 401. When a Wi-Fi transmission request is received, an available Wi-Fi channel is configured first as shown by block "CONFIGURE AVAILABLE WI-FI CHANNEL" 501. If the Wi-Fi channel has a significant frequency separation gap from the edge of an LTE band in use and/or expected interference levels in LTE DL are negligible (subject to e.g. the Wi-Fi TX power, Wi-Fi TX and LTE RX filters used), then the system is continuing its operation without engaging the interference mitigation routine].
 	Tolochko fail to show to determine an allowed transmit power level of the first radio, representing a difference between a maximum transmit power limitation and a current transmit power level being transmitted by the second radio.
 	In an analogous art ISHIDA show to determine an allowed transmit power level of the first radio, representing a difference between a maximum transmit power limitation and a current transmit power level being transmitted by the second radio [claim 3, the base station measures a received power of the uplink reference signal for each antenna received by the each antenna, receives a report of the uplink transmitted power of the mobile station or a difference between a maximum transmitted power of the mobile station and a current transmitted power from the each mobile station].


3. Tolochko ad ISHIDA demonstrates the wireless communication device of claim 1, wherein the at least one processor is further configured to cause the wireless communication device to: identify a preferred transmit power level of the first radio, wherein the first threshold power level is determined as a function of the preferred transmit power level of the first radio [Tolochko, par 0034, The interference mitigation method allows to mitigate interference from aggressor RAT TX to LTE receiver (RX) to desired levels by dynamic aggressor RA T TX power control based on standard L TE measurements such as RSRP and BLER without LTE BTS assistance and without any other changes in LTE].

5. Tolochko and ISHIDA disclose the wireless communication device of claim 1, wherein the at least one processor is further configured to cause the wireless communication device to: in response to determining that a transmission by the second radio has ended after the determining that the allowed transmit power level does not meet the first threshold power level: determine an updated allowed transmit power level; and transmit the first communication in response to determining that the updated allowed transmit power level meets the first threshold power level[Tolochko, par 0046, This condition is checked by block "MITIGATION REQUIRED?" 502. Otherwise, an initial (coarse) Wi-Fi TX power pre-set sub-routine begins. Here, at first an appropriate threshold x is selected by block "SELECT THRESHOLD X" 503 as a function of monitored LTE RSRP and optionally MCS, making use of the pre-build LUT. Then, the Wi-Fi TX power is set by block "ADJUST WI-FI TX POWER" 504 such that the initial TX power requirement is met as defined by equation (1) (see above with respect to FIG. 4). Following the initial (coarse) TX power pre-set, the Wi-Fi TX transmission is started as shown by block "START/CONTINUE WI-FI TX" 505\];

9.  Tolochko teaches an apparatus for generating a wireless communication signal, the apparatus comprising: a memory storing software instructions; and at least one processor configured to execute the software instructions to: determine a first threshold power level for a first communication for transmission by a first radio of a wireless communication device [par 0017, 0025 For example, the circuits may be designed as logic integrated circuits, analog integrated circuits, mixed signal integrated circuits, optical circuits, memory circuits and/or integrated passives. The method 300 can be used for mitigating interference of a first radio signal received by a first transceiver of a first radio access technology (RAT) due to transmission of a second radio signal by a second transceiver of a second RAT, wherein the first transceiver and the second transceiver are physically collocated on a same device]; in response to determining that the allowed transmit power level meets the first threshold power level, cause the first communication to be transmitted by the first radio, the first communication having a power level not greater than the allowed transmit power level[par 0046, This condition is checked by block "MITIGATION REQUIRED?" 502. Otherwise, an initial (coarse) Wi-Fi TX power pre-set sub-routine begins. Here, at first an appropriate threshold x is selected by block "SELECT THRESHOLD X" 503 as a function of monitored LTE RSRP and optionally MCS, making use of the pre-build LUT. Then, the Wi-Fi TX power is set by block "ADJUST WI-FI TX POWER" 504 such that the initial TXpower requirement is met as defined by equation (1) (see above with respect to FIG. 4). Following the initial (coarse) TX power pre-set, the Wi-Fi TX transmission is started as shown by block "START/CONTINUE WI-FI TX" 505]; and in response to determining that the allowed transmit power level does not meet the first threshold power level, forego transmission of the first communication [fig 5, par 0035, 0046, Acceptable Wi-Fi power levels 405 can be defined ranging from about -118 dBm to about -90 dBm on the left scale 401. Prohibitively strong Wi-Fi power levels 404 can be defined ranging from about -90 dBm to about -78 dBm on the left scale 401. When a Wi-Fi transmission request is received, an available Wi-Fi channel is configured first as shown by block "CONFIGURE AVAILABLE WI-FI CHANNEL" 501. If the Wi-Fi channel has a significant frequency separation gap from the edge of an LTE band in use and/or expected interference levels in LTE DL are negligible (subject to e.g. the Wi-Fi TX power, Wi-Fi TX and LTE RX filters used), then the system is continuing its operation without engaging the interference mitigation routine].
 	Tolochko fail to show determine an allowed transmit power level, representing a difference between a maximum transmit power limitation of the wireless communication device and a current transmit power level of an ongoing communication being transmitted by a second radio of the wireless communication device.
claim 3, the base station measures a received power of the uplink reference signal for each antenna received by the each antenna, receives a report of the uplink transmitted power of the mobile station or a difference between a maximum transmitted power of the mobile station and a current transmitted power from the each mobile station].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tolochko and ISHIDA because this provides a distributed antenna system that forms an antenna group according to magnitudes of interference of another base station other than of the distributed antenna system.

11. Tolochko and ISHIDA disclose the apparatus of claim 9, wherein the at least one processor is further configured to execute the software instructions to: identify a preferred transmit power level of the first radio, wherein the first threshold power level is determined as a function of the preferred transmit power level of the first radio[Tolochko, par 0034, The interference mitigation method allows to mitigate interference from aggressor RAT TX to LTE receiver (RX) to desired levels by dynamic aggressor RA T TX power control based on standard L TE measurements such as RSRP and BLER without LTE BTS assistance and without any other changes in LTE].

par 0046, This condition is checked by block "MITIGATION REQUIRED?" 502. Otherwise, an initial (coarse) Wi-Fi TX power pre-set sub-routine begins. Here, at first an appropriate threshold x is selected by block "SELECT THRESHOLD X" 503 as a function of monitored LTE RSRP and optionally MCS, making use of the pre-build LUT. Then, the Wi-Fi TX power is set by block "ADJUST WI-FI TX POWER" 504 such that the initial TX power requirement is met as defined by equation (1) (see above with respect to FIG. 4). Following the initial (coarse) TX power pre-set, the Wi-Fi TX transmission is started as shown by block "START/CONTINUE WI-FI TX" 505\];


17. Tolochko describe a method of generating a wireless communication signal, the method comprising: determining a first threshold power level for a first communication for transmission by a first radio of a wireless communication device determining an allowed transmit power level [fig 1, par 0003, par 0046, a UE 140 may be equipped with LTE, Wi-Fi, and Bluetooth transceivers, and GNSS receivers to allow communication in different networks, e.g. a cellular network 120 and a Wi-Fi network 110 as shown in FIG. 1. Due to extreme proximity of multiple radio transceivers within the same UE. When a Wi-Fi transmission request is received, an available Wi-Fi channel is configured first as shown by block "CONFIGURE AVAILABLE WI-FI CHANNEL" 501. If the Wi-Fi channel has a significant frequency separation gap from the edge of an LTE band in use and/or expected interference levels in LTE DL are negligible (subject to e.g. the WiFi TXpower, Wi-Fi TX and LTE RX filters used), This condition is checked by block "MITIGATION REQUIRED?" 502. Otherwise, an initial (coarse) Wi-Fi TX power pre-set sub-routine begins. Here, at first an appropriate threshold x is selected by block "SELECT THRESHOLD X" 503 as a function of monitored LTE RSRP and optionally MCS, making use of the pre-build LUT. Then, the Wi-Fi TX power is set by block "ADJUST WI-FI TX POWER" 504 such that the initial TX power requirement is met as defined by equation (1) (see above with respect to FIG. 4)], representing a difference between a maximum transmit power limitation of the wireless communication device and a current transmit power level of an ongoing communication being transmitted by a second radio of the wireless communication device [par 0038, A Wi-Fi TX interference power, as seen by LTE in DL, can be adjusted such that the TX power never exceeds some threshold value 407 of x dB above a reference RSRP level 406, e.g. the measured RSRP by LTE DL under normal operating condition. Then, the acceptable TX power range (in terms of RSRP)], and in response to determining that the allowed transmit power level does not meet the first threshold power level, forego transmission of the first communication[par 0075, a controller configured to mitigate interference of the first radio signal due to transmission of the second radio signal by: pre-setting a power of the second radio signal based on a 
 	Tolochko fail to show representing a difference between a maximum transmit power limitation of the wireless communication device and a current transmit power level of an ongoing communication being transmitted by a second radio of the wireless communication device.
 	In an analogous art ISHIDA show representing a difference between a maximum transmit power limitation of the wireless communication device and a current transmit power level of an ongoing communication being transmitted by a second radio of the wireless communication device[claim 3, the base station measures a received power of the uplink reference signal for each antenna received by the each antenna, receives a report of the uplink transmitted power of the mobile station or a difference between a maximum transmitted power of the mobile station and a current transmitted power from the each mobile station].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Tolochko and ISHIDA because this provides a distributed antenna system that forms an antenna group according to magnitudes of interference of another base station other than of the distributed antenna system.


, par 0034, The interference mitigation method allows to mitigate interference from aggressor RAT TX to LTE receiver (RX) to desired levels by dynamic aggressor RA T TX power control based on standard L TE measurements such as RSRP and BLER without LTE BTS assistance and without any other changes in LTE].

19. Tolochko and ISHIDA demonstrate the method of claim 17, further comprising: in response to determining that a transmission by the second radio has ended after the determining that the allowed transmit power level does not meet the first threshold power level: determining an updated allowed transmit power level; and transmitting the first communication in response to determining that the updated allowed transmit power level meets the first threshold power level [Tolochko, par 0046, This condition is checked by block "MITIGATION REQUIRED?" 502. Otherwise, an initial (coarse) Wi-Fi TX power pre-set sub-routine begins. Here, at first an appropriate threshold x is selected by block "SELECT THRESHOLD X" 503 as a function of monitored LTE RSRP and optionally MCS, making use of the pre-build LUT. Then, the Wi-Fi TX power is set by block "ADJUST WI-FI TX POWER" 504 such that the initial TX power requirement is met as defined by equation (1) (see above with respect to FIG. 4). Following the initial (coarse) TX power pre-set, the Wi-Fi TX transmission is started as shown by block "START/CONTINUE WI-FI TX" 505\];


4.  	Claims 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolochko et al. (U.S. Pub No. 2018/0007697 A1) in view of ISHIDA et al. (U.S. Pub No. 2012/0314665 A1) in further view of Yan et al. (U.S. Pub No 2016/0262172 Al).

2. Tolochko and ISHIDA creates the wireless communication device of claim 1, wherein the at least one processor is further configured to cause the wireless communication device to: identify a preferred transmit power level of the first radio [Tolochko, par 0025, The method 300 includes pre-setting 301 a power of the second radio signal based on a throughput performance requirement for the first radio signal before transmission of the second radio signal].
 	Tolochko and ISHIDA fail to show wherein determining the allowed transmit power level is in response to determining that a sum of the preferred transmit power level of the first radio and the current transmit power level of the ongoing communication being transmitted by a second radio exceeds the maximum transmit power limitation
 	In an analogous art Yan show wherein determining the allowed transmit power level is in response to determining that a sum of the preferred transmit power level of
the first radio and the current transmit power level of the ongoing communication being transmitted by a second radio exceeds the maximum transmit power limitation [par 0036 -0038, a determining unit, configured to determine a transmit power of an uplink channel to be sent to each network side device, and determine, according to a sum of all determined transmit powers and a maximum transmit power of the UE, third aspect, the determining unit is specifically configured to: if a current uplink transmission state of the UE is the second transmission state, compare, with a preset first threshold, a quantity of times that the sum of the transmit powers exceeds the maximum transmit power within a preset time period, and if the quantity of times within the preset time period is less than the preset first threshold, determine that the suggested uplink transmission state is the first uplink transmission state]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings in Tolochko, ISHIDA and Yan because the capability of the UE is fully used and scheduling of downlink data may not be limited.


10. Tolochko and ISHIDA convey the apparatus of claim 9, wherein the at least one processor is further configured to execute the software instructions to: identify a preferred transmit power level of the first radio[Tolochko, par 0025, The method 300 includes pre-setting 301 a power of the second radio signal based on a throughput performance requirement for the first radio signal before transmission of the second radio signal]., wherein determining the allowed transmit power level is in response to determining that a sum of the preferred
 	Tolochcko and ISHIDA fail to show transmit power level of the first radio and the current transmit power level of the ongoing communication being transmitted by a second radio exceeds the maximum transmit power limitation.
 	In an analogous art Yan show transmit power level of the first radio and the current transmit power level of the ongoing communication being transmitted by a par 0036 -0038, a determining unit, configured to determine a transmit power of an uplink channel to be sent to each network side device, and determine, according to a sum of all determined transmit powers and a maximum transmit power of the UE, third aspect, the determining unit is specifically configured to: if a current uplink transmission state of the UE is the second transmission state, compare, with a preset first threshold, a quantity of times that the sum of the transmit powers exceeds the maximum transmit power within a preset time period, and if the quantity of times within the preset time period is less than the preset first threshold, determine that the suggested uplink transmission state is the first uplink transmission state]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings in Tolochko, ISHIDA and Yan because the capability of the UE is fully used and scheduling of downlink data may not be limited.


5. 	 Claims 4, 6, 7, 12, 14, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolochko et al. (U.S. Pub No. 2018/0007697 A1) in view of ISHIDA et al. (U.S. Pub No. 2012/0314665 A1) in further view of Chakraborty et al (U.S. Pub No. 2019/0215783 Al).



 In an analogous art Chakraborty show wherein the function varies based on a type of a physical layer (PHY) channel included in the first communication [fig 8, par 0088, 0089, PUCCH, PUSCH, RACH, For the physical layer channels, the priority is decided by LI. For uplink data, the relative priority of different transport blocks is decided by higher layers L2/L3. FIG. 9 shows the relative priorities between different physical layer channels and priority between transport blocks carrying different type of L2/L3 data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings in Tolochko, ISHIDA, and Chakraborty because this would calculate the reduced power such that the aggregate transmission power is approximately equal to the maximum power limit.

6. Tolochko and ISHIDA creates the wireless communication device of claim 1, Tolochko and ISHIDA fail to show wherein the first communication consists of a first physical layer (PHY) channel, and wherein transmitting the first communication comprises transmitting a signal comprising a plurality of PHY channels including the first PHY channel.
 	In an analogous art Chakraborty show wherein the first communication consists of a first physical layer (PHY) channel, and wherein transmitting the first communication comprises transmitting a signal comprising a plurality of PHY channels [par 0088, 0089, For the physical layer channels, the priority is decided by L1. For uplink data, the relative priority of different transport blocks is decided by higher layers L2/L3. FIG. 9 shows the relative priorities between different physical layer channels and priority between transport blocks carrying different type of L2/L3 data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings in Tolochko, ISHIDA, and Chakraborty because this would calculate the reduced power such that the aggregate transmission power is approximately equal to the maximum power limit.

7. Tolochko and ISHIDA a demonstrates the wireless communication device of claim 1, wherein the at least one processor is further configured to cause the wireless communication device to: determine a second threshold power level for a second communication according to the first RAT [Tolochko par 0020,0089, Example 26 can optionally include that the controller is configured to tune the power of the second radio signal based on an evaluation of the BLER degradation with respect to a threshold], the second threshold power level being lower than the first threshold power level; in response to determining that the allowed transmit power level meets the second threshold power level, transmit the second communication via the first radio, the second communication having a power level not greater than the allowed transmit power level [par 0046, When a Wi-Fi transmission request is received, an available WiFi channel is configured first as shown by block "CONFIGURE AVAILABLE WI-FI CHANNEL" 501. If the Wi-Fi channel has a significant frequency separation gap from the edge of an LTE band in use and/or expected interference levels in LTE DL are negligible (subject to e.g. the Wi-Fi TXpower, Wi-Fi TX and LTE RX filters used), This condition is checked by block "MITIGATION REQUIRED?" 502. Otherwise, an initial (coarse) Wi-Fi TX power pre-set sub-routine begins. Here, at first an appropriate threshold x is selected by block "SELECT THRESHOLD X" 503 as a function of monitored LTE RSRP and optionally MCS, making use of the pre-build LUT. Then, the Wi-Fi TX power is set by block "ADJUST WI-FI TX POWER" 504 such that the initial TX power requirement is met as defined by equation (1) (see above with respect to FIG. 4)] and in response to determining that the allowed transmit power level does not meet the threshold power level, forego transmission of the second communication [par 0087, the controller is configured to estimate the interference of the first radio signal by: controlling the second transceiver to turn off the transmission of the second radio signal and determining a first BLER of the first radio signal during turned-off transmission of the second radio signal]
 	Tolochko fail to show the first communication comprises a first physical layer (PHY) channel and the second communication comprising a second PHY channel.
 	In an analogous art Chakraborty show the first communication comprises a first physical layer (PHY) channel and the second communication comprising a second PHY channel [par 0088, 0089, For the physical layer channels, the priority is decided by L1. For uplink data, the relative priority of different transport blocks is decided by higher layers L2/L3. FIG. 9 shows the relative priorities between different physical layer channels and priority between transport blocks carrying different type of L2/L3 data].


12. Tolochko and ISHIDA display the apparatus of claim 11, Tolochko and ISHIDA fail to show wherein the function varies based on a type of a physical layer (PHY) channel included in the first communication.
 	In an analogous art Chakraborty show wherein the function varies based on a type of a physical layer (PHY) channel included in the first communication[par 0088, 0089, For the physical layer channels, the priority is decided by L1. For uplink data, the relative priority of different transport blocks is decided by higher layers L2/L3. FIG. 9 shows the relative priorities between different physical layer channels and priority between transport blocks carrying different type of L2/L3 data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings in Tolochko, ISHIDA, and Chakraborty because this would calculate the reduced power such that the aggregate transmission power is approximately equal to the maximum power limit.


14.  Tolochko and ISHIDA create the apparatus of claim 9, Tolochko and ISHIDA fail to show wherein the first communication consists of a first physical layer (PHY) channel, and wherein causing the first communication to be transmitted comprises causing a 
 	In an analogous art Chakraborty show wherein the first communication consists of a first physical layer (PHY) channel, and wherein causing the first communication to be transmitted comprises causing a signal to be transmitted, the signal comprising a plurality of PHY channels including the first PHY channel [par 0088, 0089, For the physical layer channels, the priority is decided by L1. For uplink data, the relative priority of different transport blocks is decided by higher layers L2/L3. FIG. 9 shows the relative priorities between different physical layer channels and priority between transport blocks carrying different type of L2/L3 data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings in Tolochko, ISHIDA, and Chakraborty because this would calculate the reduced power such that the aggregate transmission power is approximately equal to the maximum power limit.

15.   Tolochko and ISHIDA teach the apparatus of claim 9, wherein the at least one processor is further configured to execute the software instructions to: determine a second threshold power level for a second communication for transmission by the first radio[Tolochko par 0020,0089, Example 26 can optionally include that the controller is configured to tune the power of the second radio signal based on an evaluation of the BLER degradation with respect to a threshold], the second communication comprising a second PHY channel, the second threshold power level being lower than the first threshold power level]; in response to determining that the allowed transmit power level par 0046, When a Wi-Fi transmission request is received, an available WiFi channel is configured first as shown by block "CONFIGURE AVAILABLE WI-FI CHANNEL" 501. If the Wi-Fi channel has a significant frequency separation gap from the edge of an LTE band in use and/or expected interference levels in LTE DL are negligible (subject to e.g. the Wi-Fi TXpower, Wi-Fi TX and LTE RX filters used), This condition is checked by block "MITIGATION REQUIRED?" 502. Otherwise, an initial (coarse) Wi-Fi TX power pre-set sub-routine begins. Here, at first an appropriate threshold x is selected by block "SELECT THRESHOLD X" 503 as a function of monitored LTE RSRP and optionally MCS, making use of the pre-build LUT. Then, the Wi-Fi TX power is set by block "ADJUST WI-FI TX POWER" 504 such that the initial TX power requirement is met as defined by equation (1) (see above with respect to FIG. 4)]; and in response to determining that the allowed transmit power level does not meet the threshold power level, forego transmission of the second communication[par 0087, the controller is configured to estimate the interference of the first radio signal by: controlling the second transceiver to turn off the transmission of the second radio signal and determining a first BLER of the first radio signal during turned-off transmission of the second radio signal].
 	Tolochko fail to show wherein the first communication consists of a first physical layer (PHY) channel.
 	In an analogous art Chakraborty show wherein the first communication consists of a first physical layer (PHY) channel [par 0088, 0089, For the physical layer channels, the priority is decided by L1. For uplink data, the relative priority of different transport blocks is decided by higher layers L2/L3. FIG. 9 shows the relative priorities between different physical layer channels and priority between transport blocks carrying different type of L2/L3 data].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings in Tolochko, ISHIDA, and Chakraborty because this would calculate the reduced power such that the aggregate transmission power is approximately equal to the maximum power limit.


20. Tolochko and ISHIDA reveal the method of claim 17,  the method further comprising: determining a second threshold power level for a second communication for transmission by the first radio[Tolochko par 0020,0089, Example 26 can optionally include that the controller is configured to tune the power of the second radio signal based on an evaluation of the BLER degradation with respect to a threshold], the second communication comprising a second PHY channel, the second threshold power level being lower than the first threshold power level], the second communication comprising a second PHY channel, the second threshold power level being lower than the first threshold power level; in response to determining that the allowed transmit power level meets the second threshold power level [par 0046, When a Wi-Fi transmission request is received, an available WiFi channel is configured first as shown by block "CONFIGURE AVAILABLE WI-FI CHANNEL" 501. If the Wi-Fi channel has a significant frequency separation gap from the edge of an LTE band in use and/or expected interference levels in LTE DL are negligible (subject to e.g. the Wi-Fi TXpower, Wi-Fi TX and LTE RX filters used), This condition is checked by block "MITIGATION REQUIRED?" 502. Otherwise, an initial (coarse) Wi-Fi TX power pre-set sub-routine begins. Here, at first an appropriate threshold x is selected by block "SELECT THRESHOLD X" 503 as a function of monitored LTE RSRP and optionally MCS, making use of the pre-build LUT. Then, the Wi-Fi TX power is set by block "ADJUST WI-FI TX POWER" 504 such that the initial TX power requirement is met as defined by equation (1) (see above with respect to FIG. 4)], transmit the second communication by the first radio, the second communication having a power level not greater than the allowed transmit power level, and not less than the second threshold power level [par 0087, the controller is configured to estimate the interference of the first radio signal by: controlling the second transceiver to turn off the transmission of the second radio signal and determining a first BLER of the first radio signal during turned-off transmission of the second radio signal]
 	Tolochko fail to show wherein the first communication consists of a first physical layer (PHY) channel.
 	In an analogous art Chakraborty show wherein the first communication consists of a first physical layer (PHY) channel [par 0088, 0089, For the physical layer channels, the priority is decided by L1. For uplink data, the relative priority of different transport blocks is decided by higher layers L2/L3. FIG. 9 shows the relative priorities between different physical layer channels and priority between transport blocks carrying different type of L2/L3 data].
.


7.  	Claims 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolochko et al. (U.S. Pub No 2018/0007697 A1) in view of  ISHIDA et al. (U.S. Pub No. 2012/0314665 A1) in further view of Maxim et al (U.S. Pub No. 2017/0346448 Al).


8. Tolochko and ISHIDA provide the wireless communication device of claim 1, Tolochko and ISHIDA fail to show wherein the maximum transmit power limitation indicates a maximum power that may be transmitted without activating a currently inactive power amplifier (PA) stage of the wireless communication device.
 	In an analogous art Maxim shows wherein the maximum transmit power limitation indicates a maximum power that may be transmitted without activating a currently inactive power amplifier (PA) stage of the wireless communication device [par 0035, 0036, In a fourth mode, the primary amplifier stage 22 is inactive while the first ancillary amplifier stage 24 and the second ancillary amplifier stage 26 are active. The primary amplifier stage 22 may provide a maximum gain response of the LNA circuitry 20, and thus may be the largest sized amplifier stage in the LNA circuitry].



16. Tolochko and ISHIDA display the apparatus of claim 9, Tolochko and ISHIDA fail to show wherein the maximum transmit power limitation indicates a maximum power that may be transmitted without activating a currently inactive power amplifier (PA) stage of the wireless communication device.
 	In an analogous art Maxim show wherein the maximum transmit power limitation indicates a maximum power that may be transmitted without activating a currently inactive power amplifier (PA) stage of the wireless communication device [par 0035, 0036, In a fourth mode, the primary amplifier stage 22 is inactive while the first ancillary amplifier stage 24 and the second ancillary amplifier stage 26 are active. The primary amplifier stage 22 may provide a maximum gain response of the LNA circuitry 20, and thus may be the largest sized amplifier stage in the LNA circuitry].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings in Tolochko, ISHIDA, and Maxim because this provide there is a need for LNA circuitry that is capable of providing a variable gain response without degrading the performance.


Response to Arguments

Tolochko is concerned with “mitigating interference of a first radio signal received by a first transceiver of a first radio access technology (RAT) due to transmission of a second radio signal by a second transceiver of a second RAT.” Tolochko at Abstract. The cited passage teaches that “[a] Wi-Fi TX interference power, as seen by LTE in DL, can be adjusted such that the TX power never exceeds some threshold value 407 of x dB above a reference RSRP [Reference Signal Received Power] level 406, e.g. the measured RSRP by LTE DL under normal operating condition.” Tolochko at paragraph [0038], Thus, Tolochko clearly teaches that a Wi-Fi transmit power level can be adjusted based on an LTE received power level. This is fundamentally different than “determin[ing] an allowed transmit power level of the first radio, representing a difference between a maximum transmit power limitation and a current transmit power level being transmitted by the second radio”, as recited by claim 1. Tolochko does not include any teaching or suggestion of a current transmit power level being transmitted by a second radio included in the wireless communication device, because Tolochko is directed to a fundamentally different problem.
For at least these reasons, Applicant submits that claim 1 and claims dependent thereon are patentably distinct over the cited references. Applicant submits that claims 9 and 17 and claims dependent thereon, while differing in scope from claim 1, are patentably distinct over the cited references at least for reasons similar to those presented in support of claim 1.

The applicant’s argument is moot in view of newly rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468